EXHIBIT 10.6
Execution Copy
 
 
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Security Agreement”) is dated as of May 29, 2012
by and between ENGLOBAL EMERGING MARKETS, INC., a Texas corporation (“Grantor”),
and PNC BANK, NATIONAL ASSOCIATION, a national banking association, as agent for
the Lenders described below (PNC, together with its successors and assigns in
such capacity, “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Revolving Credit and Security Agreement dated
as of the date hereof by and among ENGLOBAL CORPORATION, a corporation organized
under the laws of the State of Nevada (“Holdings”), ENGLOBAL U.S., INC., a
corporation organized under the laws of the State of Texas (“ENGlobal US”),
ENGLOBAL INTERNATIONAL, INC., a corporation organized under the BVI Business
Companies Act of 2004 (“ENGlobal International”), ENGLOBAL GOVERNMENT SERVICES,
INC., a corporation organized under the laws of the State of Texas (“ENGlobal
Government”; and together with Holdings, ENGlobal US and ENGlobal International,
individually, each a “Borrower” and jointly and severally, “Borrowers”), each of
the financial institutions from time to time party thereto (individually, each a
“Lender” and collectively, the “Lenders”) and Agent (including all annexes,
exhibits, and schedules thereto, as from time to time amended, amended and
restated, extended, supplemented, and/or otherwise modified, the “Credit
Agreement”), Agent and the Lenders have agreed to provide certain financial
accommodations to Borrowers.
 
WHEREAS, Grantor is a direct shareholder of ENGlobal US and hereby acknowledges
that it will derive substantial benefit from the execution and delivery of the
Credit Agreement, and the making of advances and other credit accommodations by
Agent and the Lenders under the Credit Agreement.
 
WHEREAS, as a condition to extending credit to Borrowers, Agent and the Lenders
have required the execution and delivery by Grantor of (i) the Guaranty of even
date herewith (the “Guaranty”), guaranteeing the payment and performance of all
Obligations (as hereinafter defined) of Borrowers and Grantor arising under or
pursuant to the Credit Agreement and the Other Documents (as defined in the
Credit Agreement) and (ii) the Pledge Agreement of even date herewith, securing
such Obligations.
 
WHEREAS, in order to induce Agent and the Lenders to enter into the Credit
Agreement and to induce Agent and the Lenders to provide certain financial
accommodations to the Borrower pursuant to the Credit Agreement and certain
Other Documents, Grantor has agreed to grant a continuing Lien on the Collateral
(as hereinafter defined) to secure (i) the payment of principal, fees, and other
amounts required to be paid from time to time under the Credit Agreement and
(ii) the Liabilities (as defined in that certain Guaranty, dated as of the date
hereof, by Grantor and any other Grantors in favor of the Agent and/or Lenders)
(collectively, the “Obligations”).
 
 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. DEFINED TERMS.
 
All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Credit Agreement, and the following terms shall have the
following meanings (such meanings being equally applicable to both the singular
and plural forms of the terms defined):
 
“Account Debtor” shall mean any Person who may become obligated to Grantor
under, with respect to, or on account of, an Account, chattel paper, or General
Intangibles (including a payment intangible).
 
“Accounts” shall mean, all present and future rights of Grantor to payment of a
monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.
 
“Contracts” shall mean all contracts, undertakings, or other agreements (other
than rights evidenced by chattel paper, Documents or instruments) in or under
which Grantor may now or hereafter have any right, title, or interest,
including, without limitation, with respect to an Account, any agreement
relating to the terms of payment or the terms of performance thereof.
 
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by Grantor:  (i) all copyrights (whether statutory or common law,
whether establish or registered in the United States or any other country or
political subdivision thereof, whether registered or unregistered and whether
published or unpublished), rights and interests in copyrights, works protectable
by copyright, and General Intangibles of like nature, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof and all
research and development relating to the foregoing, (ii) all reissues,
extensions, continuations, and renewals thereof and amendments thereto, (iii)
income, fees, royalties, damages, claims, and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present, and future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present, and future
infringements thereof.
 
“Copyright License” means any and all rights now owned or hereafter acquired by
Grantor under any written or oral agreement granting any right to use any
Copyright or Copyright registration.
 
 
2

--------------------------------------------------------------------------------

 
“Equipment” shall mean all of Grantor’s now owned and hereafter acquired
equipment, wherever located, including machinery, data processing, and computer
equipment (whether owned or licensed and including embedded software), vehicles,
tools, furniture, fixtures, all attachments, accessions, and property now or
hereafter affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.
 
“General Intangibles” shall mean any “general intangibles,” as such term is
defined in Section 9-102(a)(42) of the UCC, now owned or hereafter acquired by
Grantor or in which Grantor now has or hereafter acquires any rights, and, in
any event, shall include, without limitation, all right, title, and interest
which Grantor may now or hereafter have in or under any Contract or Person,
causes of action, payment intangibles, franchises, tax refund claims, Account
Debtor lists, trademarks, patents, rights in intellectual property, Licenses,
permits, Copyrights, domain names, trade secrets, proprietary or confidential
information, inventions, and discoveries (whether patented or patentable or not)
and technical information, procedures, designs, knowledge, know-how, software,
databases, business records data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill, all claims under any
guaranty, security interests, or other security held by or granted to Grantor to
secure payment of the Accounts by an Account Debtor obligated thereon, all
rights of indemnification and all other intangible property of any kind and
nature.
 
“Inventory” shall mean all of Grantor’s now owned and hereafter existing or
acquired goods, wherever located, which (a) are leased by Grantor as lessor;
(b) are held by Grantor for sale or lease or to be furnished under a contract of
service; (c) are furnished by Grantor under a contract of service; or
(d) consist of raw materials, work in process, finished goods, or materials used
or consumed in its business.
 
“Leasehold Interests” shall mean all of Grantor’s right, title and interest in
and to the premises set forth on Schedule V hereto.
 
“License” shall mean any Patent License, Trademark License, Copyright License,
or other license as to which Agent has been granted a security interest
hereunder.
 
“Patent” or “Patents” shall mean one or all of the following now or hereafter
owned by Grantor or in which Grantor now has or hereafter acquires any
rights:  (i) all letters patent of the United States or any other country, all
registrations, and recordings thereof, and all applications for letters patent
of the United States or any other country, (ii) all reissues, continuations,
continuations-in-part, divisions, reexaminations, or extensions of any of the
foregoing, and (iii) all inventions disclosed in and claimed in the Patents and
any and all trade secrets and know-how related thereto.
 
“Patent License” shall mean all of the following now owned or hereafter acquired
by Grantor or in which Grantor now has or hereafter acquires any rights: to the
extent assignable by Grantor, any written agreement granting any right to make,
use, sell, and/or practice any invention or discovery that is the subject matter
of a Patent.
 
 
3

--------------------------------------------------------------------------------

 
“Proceeds” shall mean “proceeds”, as such term is defined in
Section 9-102(a)(65) of the UCC and, in any event, shall include, without
limitation, (i) any and all proceeds of any insurance, indemnity, warranty, or
guaranty payable to Grantor from time to time with respect to any of the
Collateral (as defined below), (ii) any and all payments (in any form
whatsoever) made or due and payable to Grantor from time to time in connection
with any requisition, confiscation, condemnation, seizure, or forfeiture of all
or any part of the Collateral by any governmental body, authority, bureau, or
agency (or any person acting under control of governmental authority), (iii) any
claim of Grantor against third parties (A) for past, present, or future
infringement of any Patent or Patent License, (B) for past, present, or future
infringement or dilution of any Trademark or Trademark License or for injury to
the goodwill associated with any Trademark, Trademark registration, or Trademark
licensed under any Trademark License or (C) for past, present, or future
infringement of any Copyright or Copyright License, (iv) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral, and (v) the following types of property acquired with cash
proceeds:  Accounts, chattel paper, Contracts, Deposit Accounts, Documents,
General Intangibles, Equipment, Inventory, and Investment Property.
 
“Real Property” shall mean all of Grantor’s right, title and interest in and to
the owned and leased real premises identified on Schedule V hereto.
 
“Receivables” shall mean and include, as to Grantor, all of Grantor’s Accounts,
contract rights, instruments (including those evidencing indebtedness owed to
Borrower by its Affiliates), documents, chattel paper (including electronic
chattel paper), general intangibles relating to Accounts, drafts and
acceptances, credit card receivables, and all other forms of obligations owing
to Borrower arising out of or in connection with the sale or lease of Inventory
or the rendition of services, all supporting obligations, guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.
 
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by Grantor (not to exceed 65% of the Equity Interests of
any Foreign Subsidiary).
 
“Trademark” or “Trademarks” shall mean one or all of the following now owned or
hereafter acquired by Grantor or in which Grantor now has or hereafter acquires
any rights:  (i) all trademarks (whether registered or unregistered), trade
names, corporate names, business names, trade styles, service marks, logos,
other source or business identifiers, prints and labels on which any of the
foregoing have appeared or appear, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of any
State of the United States or any other country or any political subdivision
thereof, (ii) all reissues, extensions or renewals thereof and (iii) the
goodwill associated with or symbolized by any of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
“Trademark License” shall mean all of the following now owned or hereafter
acquired by Grantor or in which Grantor now has or hereafter acquires any
rights:  any written agreement granting any right to use any Trademark or
Trademark registration.
 
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Texas; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
or priority of Agent’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, or priority and for purposes of definitions related to
such provisions.
 
“Uniform Commercial Code jurisdiction” shall mean any jurisdiction that has
adopted all or substantially all of Article 9 as contained in the 2000 Official
Text of the Uniform Commercial Code, as recommended by the National Conference
of Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.
 
All other terms contained in this Security Agreement, unless the context
indicates otherwise, have the meanings provided for by the UCC to the extent the
same are used or defined therein.
 
2. GRANT OF LIEN.
 
(a) To secure the prompt and complete payment, performance, and observance of
all of the Obligations, Grantor hereby grants, assigns, conveys, mortgages,
pledges, hypothecates, and transfers to Agent, for the benefit of Agent and the
Lenders, a continuing security interest in and a Lien upon all of its right,
title, and interest in, to, and under all personal property and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of Grantor, and whether owned or consigned by or to, or leased from or to,
Grantor, and regardless of where located, including without limitation:
 
(i) all Receivables;
 
(ii) all Equipment;
 
(iii) all General Intangibles;
 
(iv) all Inventory;
 
(v) all Investment Property;
 
(vi) all Subsidiary Stock;
 
(vii) all Leasehold Interests;
 
 
5

--------------------------------------------------------------------------------

 
(viii) all of Grantor’s right, title, and interest in and to, whether now owned,
or hereafter acquired and wherever located, (1) its respective goods and other
property including, but not limited to, all merchandise returned or rejected by
Account Debtors, relating to, or securing any of the Receivables; (2) all of
Grantor’s rights as a consignor, a consignee, an unpaid vendor, mechanic,
artisan, or other lienor, including stoppage in transit, setoff, detinue,
replevin, reclamation, and repurchase; (3) all additional amounts due to Grantor
from any Account Debtor relating to the Receivables; (4) other property,
including warranty claims, relating to any goods securing the Obligations; (5)
all of Grantor’s contract rights, rights of payment which have been earned under
a contract right, instruments (including promissory notes), documents, chattel
paper (including electronic chattel paper), warehouse receipts, deposit
accounts, letters of credit, and money; (6) all commercial tort claims listed on
Schedule I hereto as such Schedule may be amended or supplemented from time to
time and in which a security interest is hereafter granted to Agent by a
Borrower pursuant to the provision of this Section 2 or otherwise; (7) if and
when obtained, all real property of third parties in which Grantor has been
granted a lien or security interest; (8) all Liens and security interests
granted by any third party to Grantor as security for the payment or enforcement
of Grantor’s Receivables; (9) all letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing); (10) all supporting
obligations; and (11) any other goods or personal property now owned or
hereafter acquired in which Grantor has expressly granted a security interest or
may in the future grant a security interest to Agent under any agreement between
Agent and Grantor;
 
(ix) all of Grantor’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by Grantor or in which it has an interest), computer programs, tapes, disks, and
documents relating to (i), (ii), (iii), (iv), (v), (vi), (vii) or (viii) of this
Paragraph; and
 
(x) all proceeds and products of (i), (ii), (iii), (iv), (v), (vi), (vii),
(viii) and (ix) in whatever form, including, but not limited to:  cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.
 
All of the foregoing assets described in clause 2(a) hereof being hereinafter
referred to as the “Collateral”.
 
(b) In addition, to secure the prompt and complete payment, performance, and
observance of the Obligations and in order to induce Agent and the Lenders as
aforesaid, Grantor hereby grants to Agent, for the benefit of Agent and the
Lenders (i) a right of setoff against the property of Grantor held by Agent
and/or the Lenders, consisting of property described above in Section 2(a) now
or hereafter in the possession or custody of or in transit to Agent and/or the
Lenders, for any purpose, including safekeeping, collection, or pledge, for the
account of Grantor, or as to which Grantor may have any right or power and (ii)
the license described in Section 8 hereof.
 
 
6

--------------------------------------------------------------------------------

 
(c) Notwithstanding the foregoing, the Collateral shall not include any (i)
General Intangible, permit, license or other rights under contracts instruments
or other documents if (but only to the extent that) the grant of a security
interest therein would constitute a violation of a valid and enforceable
restriction in favor of a third party (except to the extent such prohibition is
unenforceable pursuant to the provisions of Article 9 of the UCC), unless and
until any required consents shall have been obtained, (ii) equipment owned by
Grantor that is subject to a purchase money lien or a capital lease obligation
if (but only to the extent that and only for so long as such purchase money
Indebtedness or capital lease restricts the granting of a Lien therein to Agent)
the grant of a security interest therein would constitute a violation of a valid
and enforceable restriction in favor of a third party, unless any required
consents shall have been obtained, or (iii) monies, checks, securities or other
items on deposit or otherwise held in deposit accounts or trust accounts
specifically and exclusively used for payroll, payroll taxes, deferred
compensation and other employee wage and benefit payments to or for the direct
benefit of Grantor’s employees (collectively, the “Excluded Property”);
provided, that, notwithstanding any of the foregoing, the term “Collateral”
shall include any and all proceeds arising from such Excluded Property to the
extent that the assignment or encumbering of such proceeds is not subject to the
same or similar prohibitions or restrictions
 
(d) In addition, to secure the prompt and complete payment, performance, and
observance of the Obligations and in order to induce Agent and the Lenders as
aforesaid, Grantor hereby grants to Agent, for the benefit of Agent and the
Lenders (i) a right of setoff against the property of Grantor held by Agent
and/or the Lenders, consisting of property described above in Section 2(a) now
or hereafter in the possession or custody of or in transit to Agent and/or the
Lenders, for any purpose, including safekeeping, collection, or pledge, for the
account of Grantor, or as to which Grantor may have any right or power and (ii)
the license described in Section 8 hereof.
 
3. AGENT’S AND LENDERS’ RIGHTS: LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS.
 
(a) It is expressly agreed by Grantor that, anything herein to the contrary
notwithstanding, Grantor shall remain liable under each of its contracts and
each of its licenses to observe and perform all the conditions and obligations
to be observed and performed by it thereunder.  Neither Agent nor any Lender
shall have any obligation or liability under any contract or license by reason
of or arising out of this Security Agreement or the granting herein of a Lien
thereon or the receipt by Agent or any Lender of any payment relating to any
contract or license pursuant hereto.  Neither Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of Grantor under or pursuant to any contract or license, or to make any payment,
or to make any inquiry as to the nature or the sufficiency of any payment
received by it or the sufficiency of any performance by any party under any
contract or license, or to present or file any claims, or to take any action to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.
 
 
7

--------------------------------------------------------------------------------

 
(b) If an Event of Default has occurred and is continuing, Agent may, without
prior notice to Grantor, notify Account Debtors and other Persons obligated on
the Collateral that Agent has a Lien therein, and that payments shall be made
directly to Agent.  Upon the request of Agent, Grantor shall so notify Account
Debtors and other Persons obligated on the Collateral.  Once any such notice has
been given to any Account Debtor or other Person obligated on the Collateral,
Grantor shall not give any contrary instructions to such Account Debtor or other
Person without Agent’s prior written consent.
 
(c) Agent may at any time in Agent’s own name, in the name of a nominee of
Agent, or in the name of Grantor communicate (by mail, telephone, facsimile or
otherwise) with Account Debtors, parties to contracts and obligors in respect of
instruments to verify with such persons, to Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, payment
intangibles, instruments, or chattel paper.
 
(d) The rights, title, and interest of Grantor in any Equity Interests may also
be encumbered and pledged to Agent for the benefit of Agent and the Lenders,
pursuant to a separate Pledge Agreement made by Grantor.  All rights and
remedies set forth in such Pledge Agreement shall be cumulative with all rights
and remedies available under this Security Agreement.
 
4. REPRESENTATIONS AND WARRANTIES.  Grantor represents and warrants that:
 
(a) Grantor has rights in and the power to transfer each item of the Collateral
upon which it purports to grant a Lien hereunder free and clear of any and all
Liens (other than Permitted Encumbrances), and, in the case of Copyrights,
Patents, and Trademarks, free and clear of licenses, registered user agreements,
and covenants not to sue third persons.
 
(b) No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed by Grantor in favor of Agent pursuant to this Security Agreement or
the Other Documents or otherwise permitted by the Credit Agreement or the Ex-Im
Credit Agreement.
 
(c) This Security Agreement is effective to create a valid and continuing Lien
on and, upon the filing of the appropriate financing statements in the
jurisdictions listed on Schedule I hereto, a perfected Lien in favor of Agent,
for the benefit of Agent and the Lenders, on the Collateral with respect to
which a Lien may be perfected by filing pursuant to the UCC.  Such Lien is prior
to all other Liens and is enforceable as such as against any and all creditors
of and purchasers from Grantor (other than purchasers and lessees of Inventory
in the ordinary course of business).  All action by Grantor necessary or
desirable to protect and perfect such Lien on each item of the Collateral has
been duly taken.
 
(d) Schedule II hereto lists all instruments, letter of credit rights, and
chattel paper of Grantor.  All action by Grantor necessary or desirable to
protect and perfect the Lien of Agent on each item set forth on Schedule II
(including the delivery of all originals thereof to Agent and the legending of
all chattel paper as required by Section 5(b) hereof) has been duly taken.  The
Lien of Agent on the Collateral listed on Schedule II hereto is prior to all
other Liens, and is enforceable as such against any and all creditors of and
purchasers from Grantor.
 
 
8

--------------------------------------------------------------------------------

 
(e) Grantor’s name as it appears in official filings in the jurisdiction of its
organization, the type of entity of Grantor, organizational identification
number issued by Grantor’s jurisdiction of organization or a statement that no
such number has been issued, Grantor’s jurisdiction of organization, the
location of Grantor’s chief executive office, principal place of business,
offices, all warehouses and premises where the Collateral is stored or located,
and the locations of its books and records concerning the Collateral are set
forth on Schedule III hereto.  Grantor has only one jurisdiction of
organization.
 
(f) With respect to the Accounts, (i) they represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
Grantor’s business and are not evidenced by a judgment, instrument, or chattel
paper; (ii) there are no setoffs, claims, or disputes existing or asserted with
respect thereto of which Grantor is aware (other than in the ordinary course of
business) and Grantor has not made any agreement with any Account Debtor for any
extension of time for the payment thereof, any compromise or settlement for less
than the full amount thereof, any release of any Account Debtor from liability
therefor, or any deduction therefrom except a discount or allowance allowed by
Grantor in the ordinary course of its business for prompt payment and disclosed
to Agent; (iii) to Grantor’s knowledge, there are no facts, events, or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
Grantor’s books and records and any invoices or statements in any material
amount; (iv) Grantor has not received any notice of proceedings or actions which
are threatened or pending against any Account Debtor which might result in any
adverse change in such Account Debtor’s financial condition; and (v) Grantor has
no knowledge that any Account Debtor is unable generally to pay its debts as
they become due.  Further with respect to the Accounts, (x) the amounts shown on
all invoices and statements are to Grantor’s knowledge actually and absolutely
owing to Grantor as indicated thereon and are not in any way contingent; (y) no
payments have been or shall be made thereon except payments immediately
delivered to the applicable deposit account or to Agent as may be required
pursuant to the terms of the Credit Agreement; and (z) to Grantor’s knowledge,
all Account Debtors have the capacity to contract.
 
(g) With respect to any Inventory, (i) such Inventory is and will be located at
one of Grantor’s locations set forth on Schedule III hereto, (ii) no Inventory
is now, or shall at any time or times hereafter be stored at any other location
without Agent’s prior written consent, and if Agent gives such consent, Grantor
will concurrently therewith obtain, to Agent’s reasonable satisfaction, bailee,
landlord, warehouseman and mortgagee agreements covering such locations, (iii)
Grantor has good and marketable title to such Inventory and such Inventory is
not subject to any Lien or security interest or document whatsoever except for
the Lien granted to Agent or otherwise permitted pursuant to the Credit
Agreement, (iv) such Inventory is of good and merchantable quality, free from
any material defects, (v) such Inventory is not subject to any licensing,
patent, royalty, trademark, trade name, or copyright agreements with any third
parties which would require any consent of any third party upon sale or
disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition except as disclosed to Agent, and (vi) to
Grantor’s knowledge, the completion of manufacture, sale, or other disposition
of such Inventory by Agent after the occurrence and during the continuance of an
Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which Grantor
is a party or to which such property is subject.
 
 
9

--------------------------------------------------------------------------------

 
(h) With respect to the Patents, the Patents (if any) and, to the best of
Grantor’s knowledge, any patents in which Grantor has been granted rights
pursuant to the Patent Licenses are subsisting and have not been adjudged
invalid or unenforceable; each of the Patents and, to the best of Grantor’s
knowledge, any patent in which Grantor has been granted rights pursuant to
Patent Licenses are valid and enforceable; no written claim has been made that
the use of any of the Patents or any patent in which Grantor has been granted
rights pursuant to the Patent Licenses does or may violate the rights of any
third person; and Grantor shall take all reasonable actions necessary to insure
that the Patents and any patents in which Grantor has been granted rights
pursuant to the Patent Licenses remain valid and enforceable.
 
(i) With respect to the Trademarks, the Trademarks (if any) and, to the best of
Grantor’s knowledge, any trademarks in which Grantor has been granted rights
pursuant to Trademark Licenses are subsisting and have not been adjudged invalid
or unenforceable; each of the Trademarks and, to the best of Grantor’s
knowledge, any trademark in which Grantor has been granted rights pursuant to
Trademark Licenses is valid and enforceable; no written claim has been made that
the use of any of the Trademarks or any trademark in which Grantor has been
granted rights pursuant to the Trademark Licenses does or may violate the rights
of any third Person; upon registration of its Trademarks, Grantor will use for
the duration of this Security Agreement, proper statutory notice in connection
with its use of the Trademarks; and Grantor will use, for the duration of this
Security Agreement, consistent standards of quality in its manufacture of
products sold under the Trademarks and any trademarks in which Grantor has been
granted rights pursuant to the Trademark Licenses.
 
(j) With respect to the Copyrights, the Copyrights (if any) and, to the best of
Grantor’s knowledge, any copyrights in which Grantor has been granted rights
pursuant to the Copyright Licenses are subsisting and have not been adjudged
invalid or unenforceable; each of the Copyrights and, to the best of Grantor’s
knowledge, any copyright in which Grantor has been granted rights pursuant to
Copyright Licenses are valid and enforceable; no written claim has been made
that the use of any of the Copyrights or any copyright in which Grantor has been
granted rights pursuant to the Copyright Licenses does or may violate the rights
of any third person; and Grantor shall take all reasonable actions necessary to
insure that the Copyrights and any copyrights in which Grantor has been granted
rights pursuant to the Copyright Licenses remain valid and enforceable.
 
(k) Grantor does not have any interest in, or title to, any Patent, Trademark or
Copyright except as set forth in Schedule IV hereto.  This Security Agreement is
effective to create a valid and continuing Lien on Grantor’s Patents,
Trademarks, and Copyrights and such Liens are enforceable as such as against any
and all creditors of and purchasers from Grantor.
 
 
10

--------------------------------------------------------------------------------

 
5. COVENANTS.  Grantor covenants and agrees with Agent, for the benefit of Agent
and the Lenders, that from and after the date of this Security Agreement and
until all of the Obligations of Borrower (other than contingent indemnification
obligations to the extent no unsatisfied claim giving rise thereto has been
asserted) under the Credit Agreement have been indefeasibly paid in full, in
cash and the Credit Agreement shall have terminated:
 
(a) Further Assurances: Pledge of Instruments; Chattel Paper.
 
(i) At any time and from time to time, upon the written request of Agent and at
the sole expense of Grantor, Grantor shall promptly and duly execute and deliver
any and all such further instruments and documents and take such further actions
as Agent may deem desirable to obtain the full benefits of this Security
Agreement and of the rights and powers herein granted, including (A) using its
best efforts to secure all consents and approvals necessary or appropriate for
the assignment to or for the benefit of Agent of any license or contract held by
Grantor and to enforce the security interests granted hereunder; and (B) filing
any financing or continuation statements under the UCC with respect to the Liens
granted hereunder or under any Other Document as to those jurisdictions that are
not Uniform Commercial Code jurisdictions.
 
(ii) Unless Agent shall otherwise consent in writing (which consent may be
revoked), Grantor shall deliver to Agent all Collateral consisting of negotiable
documents, certificated securities, chattel paper and instruments (in each case,
accompanied by stock powers, allonges or other instruments of transfer executed
in blank) promptly after Grantor receives the same.
 
(iii) If Grantor is or becomes the beneficiary of a letter of credit, Grantor
shall promptly, and in any event within five (5) Business Days after becoming a
beneficiary, notify Agent thereof and enter into a tri-party agreement with
Agent and the issuer and/or confirmation bank with respect to letter of credit
rights assigning such letter of credit rights to Agent and directing all
payments thereunder to Agent for the benefit of Agent and the Lenders, all in
form and substance reasonably satisfactory to Agent.
 
(iv) Grantor shall take all reasonable steps necessary to grant Agent control of
all electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.
 
(v) Grantor hereby irrevocably authorizes Agent at any time and from time to
time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of Grantor or words of similar effect, regardless
of whether any particular asset comprised in the Collateral falls within the
scope of Article 9 of the UCC or such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) the type of
organization and any organizational identification number issued to Grantor, and
(ii) in the case of a financing statement filed as a fixture filing or
indicating any Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral
relates.  Grantor agrees to furnish any such information to Agent promptly upon
request.  Grantor also ratifies its authorization for Agent to have filed in any
Uniform Commercial Code jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.
 
 
11

--------------------------------------------------------------------------------

 
(vi) Grantor shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify Agent of any commercial tort claim (as
defined in the UCC) acquired by it and unless otherwise consented by Agent,
Grantor shall enter into a supplement to this Security Agreement, granting to
Agent a Lien in such commercial tort claim.
 
(b) Maintenance of Records.  Grantor shall keep and maintain, at its own cost
and expense, satisfactory and complete records of the Collateral, including a
record of any and all payments received and any and all credits granted with
respect to the Collateral and all other dealings with the Collateral.  Grantor
shall mark its books and records pertaining to the Collateral to evidence this
Security Agreement and the Liens granted hereby.  If Grantor retains possession
of any chattel paper or instruments with Agent’s consent, such chattel paper and
instruments shall be marked with the following legend:
 
“THIS WRITING AND THE OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE
SECURITY INTEREST OF PNC BANK, NATIONAL ASSOCIATION, AS AGENT FOR THE BENEFIT OF
AGENT AND CERTAIN LENDERS.”
 
(c) Covenants Regarding Patent, Trademark, and Copyright Collateral.
 
(i) Grantor shall notify Agent promptly if it knows or has reason to know that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) may become abandoned, cancelled, or declared
invalid, or if any such Copyright or Trademark or the invention disclosed in any
such Patent is dedicated to the public domain, or of any adverse determination
or development in any proceeding in the United States Patent and Trademark
Office, the United States Copyright Office, in analogous offices or agencies in
other countries or in any court regarding Grantor’s ownership of any Copyright,
Patent or Trademark, its right to register the same, or to keep and maintain the
same.
 
(ii) If Grantor, either itself or through any agent, employee, licensee or
designee, applies for a Patent or files an application for the registration of
any Trademark or Copyright with the United States Patent and Trademark Office,
United States Copyright Office or any analogous office or agency in any other
country or any political subdivision thereof or otherwise obtains rights in any
Patent, Trademark or Copyright, Grantor will promptly inform Agent, and, upon
request of Agent, execute and deliver any and all agreements, instruments,
documents, and papers as Agent may reasonably request to evidence Agent’s
security interest in such Copyright, Patent or Trademark and the General
Intangibles, including, without limitation, in the case of Trademarks, the
goodwill of Grantor, relating thereto or represented thereby; provided that
Grantor shall have no such duty where Grantor’s Copyright, Patent or Trademark
rights in its application would be jeopardized by such action, including, but
not limited to, the assignment of an “intent-to-use” Trademark application filed
under 15 U.S.C. § 1051(b).
 
 
12

--------------------------------------------------------------------------------

 
(iii) Grantor, consistent with the reasonable conduct and protection of its
business, will take all reasonable actions to prosecute vigorously each
application and to attempt to obtain the broadest Patent or registration of a
Trademark or Copyright therefrom and to maintain each Patent, Trademark
registration and Copyright registration which is material to the conduct of
Grantor’s business, including, without limitation, with respect to Patents,
payments of required maintenance fees, and, with respect to Trademarks, filing
of applications for renewal, affidavits of use and affidavits of
incontestability.  In the event that Grantor fails to take any of such actions,
Agent may do so in Grantor’s name or in Agent’s name and all reasonable expenses
incurred by Agent in connection therewith shall be paid by Grantor.
 
(iv) Grantor shall use its reasonable efforts to detect infringers of the
Copyrights, Patents, and Trademarks which are material to the conduct of
Grantor’s business.  In the event that any of the Copyrights, Patents, or
Trademarks is infringed, misappropriated, or diluted by a third party, Grantor
shall notify Agent promptly after it learns thereof and shall, if such
Copyrights, Patents, or Trademarks are material to the conduct of Grantor’s
business, promptly take appropriate action to protect such Copyrights, Patents,
or Trademarks.  In the event that Grantor fails to take any such actions, Agent
may do so in Grantor’s name or Agent’s name and all reasonable expenses incurred
by Agent in connection therewith shall be paid by Grantor.
 
(d) Indemnification.  In any suit, proceeding or action brought by Agent  or any
Lender relating to any Collateral for any sum owing with respect thereto or to
enforce any rights or claims with respect thereto, Grantor will save, defend,
indemnify, and keep Agent and Lenders harmless from and against all expense
(including reasonable attorneys’ fees and expenses), loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment, or reduction of
liability whatsoever of the Account Debtor or other Person obligated on the
Collateral, arising out of a breach by Grantor of any obligation thereunder or
arising out of any other agreement, indebtedness, or liability at any time owing
to, or in favor of, such obligor or its successors from Grantor, INCLUDING,
WITHOUT LIMITATION, ANY LOSS, EXPENSE OR DAMAGE ARISING IN WHOLE OR IN PART
BASED ON THE NEGLIGENCE OR STRICT LIABILITY OF AGENT OR ANY LENDER, except in
the case of Agent or any Lender, to the extent such expense, loss, or damage is
attributable solely to the gross negligence or willful misconduct of Agent or
such Lender as finally determined by a court of competent jurisdiction. All such
obligations of Grantor shall be and remain enforceable against and only against
Grantor and shall not be enforceable against Agent or any Lender.
 
(e) Compliance with Terms of Accounts, etc.  In all material respects, Grantor
will perform and comply with all obligations in respect of the Collateral and
all other agreements to which it is a party or by which it is bound relating to
the Collateral.
 
(f) Limitation on Liens on Collateral.  Grantor will not create, permit, or
suffer to exist, and Grantor will defend the Collateral against, and take such
other action as is necessary to remove, any Lien on the Collateral except Liens
in favor of Agent or otherwise permitted pursuant to the Credit Agreement, and
will defend the right, title, and interest of Agent and Lenders in and to any of
Grantor’s rights under the Collateral against the claims and demands of all
Persons whomsoever.
 
 
13

--------------------------------------------------------------------------------

 
(g) Limitations on Disposition.  Grantor will not sell, license, lease,
transfer, or otherwise dispose of any of the Collateral, or attempt or contract
to do so except as permitted by the Credit Agreement.
 
(h) Further Identification of Collateral.  Grantor will, if so requested by
Agent, furnish to Agent, as often as Agent requests, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Agent may reasonably request, all in such
detail as Agent may specify.
 
(i) Notices.  Grantor will advise Agent promptly, in reasonable detail, (i) of
any Lien or claim made or asserted against any of the Collateral, and (ii) of
the occurrence of any other event which would have a material adverse effect on
the aggregate value of the Collateral or on the Liens created hereunder or under
any Other Document.
 
(j) Good Standing Certificates.  Grantor shall, upon request of Agent, provide
to Agent a certificate of good standing (or other analogous certificate) from
its jurisdiction of organization.
 
(k) No Reincorporation.  Without limiting any prohibitions on mergers involving
Grantor contained in the Credit Agreement, Grantor shall not reorganize or
reincorporate itself under the laws of any jurisdiction other than the
jurisdiction in which it is organized as of the date hereof without the prior
written consent of Agent.
 
(l) Terminations; Amendments Not Authorized.  Grantor acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Agent and agrees that it will not do so without the prior written
consent of Agent, subject to Grantor’s rights under Section 9-509(d)(2) of the
UCC.
 
(m) Limitations on Grantor.  Grantor shall not, directly or indirectly, (i)
enter into or permit to exist any transaction or other agreement (including any
agreement for the incurrence of Indebtedness, any purchase, sale, lease, or
exchange of any property or the rendering of any service), between itself and
any other Person, unless any of the foregoing are expressly permitted pursuant
to the Credit Agreement or the Other Documents or consented to in writing by
Agent, (ii) engage in any business or conduct any activity (including the making
of any investment or payment or transfer any of its assets, other than the
performance of ministerial activities and payment of taxes and administrative
fees in connection with or incidental to its ownership of the Equity Interests
of Borrower) that is prohibited under the terms of the Credit Agreement or (iii)
consolidate or merge with or into any other Person (other than to the extent
permitted by the Credit Agreement).  Grantor shall have no direct Subsidiaries
other than those in existence as of the date hereof or to the extent permitted
by the Credit Agreement.
 
 
14

--------------------------------------------------------------------------------

 
6. AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.
 
On the Closing Date, Grantor shall execute and deliver to Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A.  The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until all of the
Obligations of Borrower under the Credit Agreement have been indefeasibly paid
in full, in cash and the Credit Agreement shall have terminated.  The powers
conferred on Agent, for the benefit of Agent and the Lenders, under the Power of
Attorney are solely to protect Agent’s interests in the Collateral and shall not
impose any duty upon Agent or any Lender to exercise any such powers.  Agent
agrees that (a) except for the powers granted in clause (h) of the Power of
Attorney, it shall not exercise any power or authority granted under the Power
of Attorney unless an Event of Default has occurred and is continuing, and (b)
Agent shall account for any moneys received by any third party in respect of any
foreclosure on or disposition of any Collateral pursuant to the Power of
Attorney provided that neither Agent nor any Lender  shall have any duty as to
any Collateral, and Agent and Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers.  NONE OF
AGENT, LENDERS, OR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR REPRESENTATIVES SHALL BE RESPONSIBLE TO GRANTOR FOR ANY
ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN
RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR
ANY PUNITIVE, EXEMPLARY, INDIRECT, OR CONSEQUENTIAL DAMAGES.
 
7. REMEDIES:  RIGHTS UPON DEFAULT.
 
(a) In addition to all other rights and remedies granted to it under this
Security Agreement, the Credit Agreement, the Other Documents and under any
other instrument or agreement securing, evidencing, or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Agent may exercise all rights and remedies of a secured party under the
UCC.  Without limiting the generality of the foregoing, Grantor expressly agrees
that in any such event Agent, without demand of performance or other demand,
advertisement, or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon Grantor or any other Person (all
and each of which demands, advertisements, and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other Applicable Law), may
forthwith enter upon the premises of Grantor where any Collateral is located
through self-help, without judicial process, without first obtaining a final
judgment or giving Grantor or any other Person notice and opportunity for a
hearing on Agent’s claim or action and may collect, receive, assemble, process,
appropriate, and realize upon the Collateral, or any part thereof, and may
forthwith sell, lease, license, assign, give an option or options to purchase,
or sell or otherwise dispose of and deliver said Collateral (or contract to do
so), or any part thereof, in one or more parcels at a public or private sale or
sales, at any exchange at such prices as it may deem acceptable, for cash or on
credit or for future delivery without assumption of any credit risk.  Agent or
any Lender shall have the right upon any such public sale or sales and, to the
extent permitted by law, upon any such private sale or sales, to purchase for
the benefit of Agent or such Lenders, the whole or any part of said Collateral
so sold, free of any right, or equity of redemption, which equity of redemption
Grantor hereby releases.  Such sales may be adjourned and continued from time to
time with or without notice.  Agent shall have the right to conduct such sales
on Grantor’s premises or elsewhere and shall have the right to use Grantor’s
premises without charge for such time or times as Agent deems necessary or
advisable.
 
 
15

--------------------------------------------------------------------------------

 
If any Event of Default shall have occurred and be continuing, Grantor further
agrees, at Agent’s request, to assemble the Collateral and make it available to
Agent at a place or places designated by Agent which are reasonably convenient
to Agent and Grantor, whether at Grantor’s premises or elsewhere.  Until Agent
is able to effect a sale, lease, or other disposition of the Collateral, Agent
shall have the right to hold or use the Collateral, or any part thereof, to the
extent that it deems appropriate for the purpose of preserving the Collateral or
its value or for any other purpose deemed appropriate by Agent.  Agent shall
have no obligation to Grantor to maintain or preserve the rights of Grantor as
against third parties with respect to the Collateral while the Collateral is in
the possession of Agent.  Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of the Collateral and to enforce any of
Agent’s remedies (for the benefit of Agent and the Lenders) with respect to such
appointment without prior notice or hearing as to such appointment.  Agent shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization, or sale to the Obligations as provided in the Credit Agreement, and
only after so paying over such net proceeds, and after the payment by Agent of
any other amount required by any provision of law, need Agent account for the
surplus, if any, to Grantor.  To the maximum extent permitted by Applicable Law,
Grantor waives all claims, damages, settlements, and demands against Agent
arising out of the repossession, retention, or sale of the Collateral
(INCLUDING, WITHOUT LIMITATION, ALL CLAIMS, DAMAGES, SETTLEMENTS, AND DEMANDS
ARISING IN WHOLE OR IN PART BASED ON THE NEGLIGENCE OR STRICT LIABILITY OF AGENT
OR ANY LENDER) except such as arise solely out of the gross negligence or
willful misconduct of Agent or such Lender as finally determined by a court of
competent jurisdiction.  Grantor agrees that ten (10) days prior notice by Agent
of the time and place of any public sale or of the time after which a private
sale may take place is reasonable notification of such matters.  Grantor shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations, including any attorneys’
fees and other expenses incurred by Agent or any Lender to collect such
deficiency.
 
(b) Except as otherwise specifically provided herein, Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
Applicable Law) of any kind (including, without limitation, notice of intent to
accelerate and notice of acceleration) in connection with this Security
Agreement or any Collateral.
 
(c) To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, Grantor acknowledges and agrees
that it is not commercially unreasonable for Agent (i) to fail to incur expenses
reasonably deemed significant by Agent to prepare the Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to the Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of the Collateral to be collected or disposed
of, (iii) to fail to exercise collection remedies against Account
 
 
 
16

--------------------------------------------------------------------------------

 
Debtors or other persons obligated on the Collateral or to remove Liens on or
any adverse claims against the Collateral, (iv) to exercise collection remedies
against Account Debtors and other persons obligated on the Collateral directly
or through the use of collection agencies and other collection specialists, (v)
to advertise dispositions of the Collateral through publications or media of
general circulation, whether or not the Collateral is of a specialized nature,
(vi) to contact other Persons, whether or not in the same business as Grantor,
for expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of the Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of the Collateral by utilizing internet sites that provide for
the auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession, or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of the Collateral or to provide to Agent a
guaranteed return from the collection or disposition of the Collateral, or (xii)
to the extent deemed appropriate by Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist Agent
in the collection or disposition of any of the Collateral.  Grantor acknowledges
that the purpose of this Section 7(c) is to provide non-exhaustive indications
of what actions or omissions by Agent would not be commercially unreasonable in
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 7(c).  Without limitation upon
the foregoing, nothing contained in this Section 7(c) shall be construed to
grant any rights to Grantor or to impose any duties on Agent that would not have
been granted or imposed by this Security Agreement or by Applicable Law in the
absence of this Section 7(c).
 
(d) Neither Agent nor any Lender shall be required to make any demand upon, or
pursue or exhaust any of its rights or remedies against, Grantor, any other
obligor, grantor, pledgor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any of its rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof.  Neither
Agent nor any Lender shall be required to marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral or any such
guarantee in any particular order, and all of its rights hereunder or under any
Other Documents shall be cumulative.  To the extent it may lawfully do so, and
to the extent Agent uses commercially reasonable standards, Grantor absolutely
and irrevocably waives and relinquishes the benefit and advantage of, and
covenants not to assert against Agent or any Lender, any valuation, stay,
appraisement, extension, redemption, or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing (including, without
limitation, all rights under Chapter 34 of the Texas Business and Commerce Code)
which, but for this provision, might be applicable to the sale of any Collateral
made under the judgment, order, or decree of any court, or privately under the
power of sale conferred by this Security Agreement, or otherwise.
 
8. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL.  For the purpose of
enabling Agent to exercise rights and remedies under Section 7 hereof
(including, without limiting the terms of Section 7 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Agent, shall be
lawfully entitled to exercise such rights and remedies, Grantor hereby grants to
Agent, for the benefit of Agent and the Lenders, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to
Grantor) to use, license, or sublicense any Copyright, Patent or Trademark, now
owned or hereafter acquired by Grantor, and wherever the same may be located,
and including, without limitation, in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer and automatic machinery software and programs used for the compilation
or printout thereof.
 
 
17

--------------------------------------------------------------------------------

 
9. LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL.  Agent and
each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control.  Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.
 
10. REINSTATEMENT.  This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor for liquidation or reorganization, should Grantor become insolvent or
make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to Applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made.  In the event that any payment,
or any part thereof, is rescinded, reduced, restored, or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored, or returned.
 
11. NOTICES.  All notices, requests, and demands hereunder shall be in writing
and deemed to have been given or made:  if delivered in person, immediately upon
delivery; if by facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing.  All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):
 
 
 

  If to Grantor:   ENGlobal Emerging Markets, Inc.
654 N. Sam Houston Parkway – Suite 400
Houston, Texas 77060
Attention:   Tami Walker
Telephone:  (281) 878-1000
Facsimile:    (281) 754-4859
        With a copy to:  Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas  77002
Attention:    Ephraim del Pozo
Telephone:  (713) 226-6660
Facsimile:    (713) 226-6260

 
 
18

--------------------------------------------------------------------------------

 
 

  If to Agent:
PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention:   Relationship Manager (ENGlobal)
Telephone: (214) 871-1261
Facsimile:    (214) 871-2015
        with a copy to: 
PNC Bank, National Association
Two Tower Center Blvd.
East Brunswick, New Jersey 08816
Attention:   Josephine Griffin
Telephone: (732) 220-4388
Facsimile:    (732) 220-4394

 

  and to:
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
   
Attention:Lisa Pierce
 
 
Telephone: (412) 762-6442
 
 
Facsimile:    (412) 762-8672

 

  and to:
Patton Boggs LLP
2000 McKinney Avenue, Suite 1700
Dallas, Texas 75201
Attention: Michelle W. Suarez
Telephone: (214) 758-1500
Facsimile:    (214) 758-1550
     

 

12. SEVERABILITY.  Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under Applicable
Law, but if any provision of this Security Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or any remaining provisions of this Security Agreement.  This
Security Agreement is to be read, construed, and applied together with the
Credit Agreement and the Other Documents which, taken together, set forth the
complete understanding and agreement of Agent, the Lenders and Grantor with
respect to the matters referred to herein and therein.
 
 
19

--------------------------------------------------------------------------------

 
13. NO WAIVER; CUMULATIVE REMEDIES.  Neither Agent nor any Lender shall by any
act, delay, omission, or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Agent and then only to the extent therein set forth.  A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have had on any future
occasion.  No failure to exercise nor any delay in exercising on the part of
Agent or any Lender, any right, power or privilege hereunder, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power, or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.  None of the
terms or provisions of this Security Agreement may be waived, altered, modified,
or amended except by an instrument in writing, duly executed by Agent and
Grantor.
 
14. LIMITATION BY LAW.  All rights, remedies, and powers provided in this
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any Applicable Law.
 
15. TERMINATION OF THIS SECURITY AGREEMENT.  Subject to Section 10 hereof, this
Security Agreement shall terminate upon the indefeasible payment in full, in
cash, of all Obligations of Borrower (other than contingent indemnification
obligations to the extent no unsatisfied claim giving rise there has been
asserted) under the Credit Agreement and the termination of the Credit
Agreement.
 
16. SUCCESSORS AND ASSIGNS.  This Security Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor
(including any debtor-in-possession on behalf of Grantor) and shall, together
with the rights and remedies of Agent, for the benefit of Agent and the Lenders,
hereunder, inure to the benefit of Agent and the Lenders, all future holders of
any instrument evidencing any of the Obligations and their respective successors
and assigns.  No sales of participations, other sales, assignments, transfers,
or other dispositions of any agreement governing or instrument evidencing the
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to Agent, for the benefit of Agent and the Lenders,
hereunder.  Grantor may not assign, sell, hypothecate, or otherwise transfer any
interest in or obligation under this Security Agreement.
 
17. COUNTERPARTS.  This Security Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.
 
 
20

--------------------------------------------------------------------------------

 
18. GOVERNING LAW; ADDITIONAL WAIVERS.  THIS SECURITY AGREEMENT, THE OTHER
DOCUMENTS AND ANY RELATED AGREEMENT (OTHER THAN THE MORTGAGES TO THE EXTENT
PROVIDED THEREIN) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS APPLIED TO CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE
STATE OF TEXAS, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OR OTHER RULE OF
LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN
THE LAWS OF THE STATE OF TEXAS.  ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST
GUARANTOR WITH RESPECT TO ANY OF THE LIABILITIES, THIS SECURITY AGREEMENT, ANY
OF THE OTHER DOCUMENTS, OR ANY RELATED AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
SECURITY AGREEMENT, ANY OF THE OTHER DOCUMENTS, OR ANY RELATED AGREEMENT MAY BE
BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS
OR ANY STATE COURT IN DALLAS COUNTY, TEXAS, UNITED STATES OF AMERICA, AND, BY
EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT, GUARANTOR ACCEPTS FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS SECURITY
AGREEMENT, THE OTHER DOCUMENTS AND ANY RELATED AGREEMENT.  NOTHING HEREIN SHALL
AFFECT THE RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT OF AGENT TO BRING PROCEEDINGS AGAINST GUARANTOR IN THE COURTS OF ANY
OTHER JURISDICTION.  GUARANTOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF
ANY ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK
OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.  GUARANTOR WAIVES
THE RIGHT TO REMOVE ANY JUDICIAL PROCEEDING BROUGHT AGAINST GUARANTOR IN ANY
STATE COURT TO ANY FEDERAL COURT.  ANY JUDICIAL PROCEEDING BY GUARANTOR AGAINST
AGENT INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT, THE OTHER
DOCUMENTS AND ANY RELATED AGREEMENT, SHALL BE BROUGHT ONLY IN A FEDERAL OR STATE
COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS.
 
Nothing herein shall affect or impair Agent’s right to serve legal process in
any manner permitted by law or Agent’s right to bring any action or proceeding
against Guarantor or its property in the courts of any other
jurisdiction.  Wherever possible each provision of this Security Agreement shall
be interpreted as to be effective and valid under applicable law, but if any
provision of this Security Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Security Agreement.
 
GUARANTOR ACKNOWLEDGES THAT IT HAS EITHER OBTAINED THE ADVICE OF COUNSEL OR HAS
HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND
PROVISIONS OF THIS SECURITY AGREEMENT, THE OTHER DOCUMENTS AND ANY RELATED
AGREEMENT.  GUARANTOR FURTHER ACKNOWLEDGES THAT BY EXECUTING THIS SECURITY
AGREEMENT, IT IS WAIVING CERTAIN RIGHTS AS OTHERWISE SET FORTH HEREIN TO WHICH
GUARANTOR MAY OTHERWISE BE ENTITLED BY LAW.
 
 
21

--------------------------------------------------------------------------------

 
19. WAIVER OF JURY TRIAL.  GRANTOR, AGENT AND THE LENDERS EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS SECURITY AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS SECURITY AGREEMENT OR ANY OF THE OTHER
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE.  GRANTOR, AGENT, AND THE LENDERS EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT GRANTOR, AGENT, OR ANY LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS SECURITY AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 
20. SECTION TITLES.  The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
 
21. NO STRICT CONSTRUCTION.  The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement.  In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.
 
22. USE AND PROTECTION OF COPYRIGHT, PATENT AND TRADEMARK
COLLATERAL.  Notwithstanding anything to the contrary contained herein, unless
an Event of Default has occurred and is continuing, Agent shall from time to
time execute and deliver, upon the written request of Grantor, any and all
instruments, certificates, or other documents, in the form so requested,
necessary or appropriate in the judgment of Grantor to permit Grantor to
continue to exploit, license, use, enjoy and protect its Copyrights, Patents and
Trademarks.
 
23. NON-APPLICABILITY OF CHAPTER 346.  Grantor and Agent hereby agree that,
except for the opt-out provisions of Section 346.004 thereof, the provisions of
Chapter 346 of the Texas Finance Code (regulating certain revolving credit loans
and revolving tri-party accounts) shall not apply to this Security Agreement or
any of the Other Documents.
 
 
22

--------------------------------------------------------------------------------

 
24. GRANTOR’S WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES
ACT.  GRANTOR HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER
CONSULTATION WITH AN ATTORNEY OF SUCH GRANTOR’S OWN SELECTION, GRANTOR
VOLUNTARILY CONSENTS TO THIS WAIVER.  GRANTOR EXPRESSLY WARRANTS AND REPRESENTS
THAT GRANTOR (A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION
RELATIVE TO AGENT, AND (B) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
25. NO ADVISORY OR FIDUCIARY RELATIONSHIP.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any Other Document),
Grantor acknowledges and agrees that:  (a)(i) the arranging and other services
regarding this Agreement provided by Agent are arm’s-length commercial
transactions between Grantor, on the one hand, and Agent on the other hand, (ii)
Grantor has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) Grantor is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the Other Documents; (b)(i) each of the
Agent and the Lenders is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for any Loan Party or
any other Person and (ii) none of the Agent or any Lender has any obligation to
any Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the Other Documents; and (c) Agent and the Lenders may be engaged
in a broad range of transactions that involve interests that differ from those
of the Loan Parties and their respective Affiliates, and neither Agent nor any
Lender has any obligation to disclose any of such interests to any Loan Party or
any of their respective Affiliates.  To the fullest extent permitted by law,
Grantor hereby waives and releases any claims that it may have against each of
Agent and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
[Remainder of page intentionally left blank]
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 
ENGLOBAL EMERGING MARKETS, INC.




By:       /s/ Edward L.
Pagano                                                                  
Name: Edward L.
Pagano                                                                  
Title: President and Chief Executive Officer 









[Signature Page to Guarantor Security Agreement]
 
24

--------------------------------------------------------------------------------

 



PNC BANK, NATIONAL ASSOCIATION,
as Agent




By:       /s/ Ron
Eckhoff                                                                  
Name: Ron Eckhoff
Title: Vice President




 

[Signature Page to Guarantor Security Agreement]
 
25

--------------------------------------------------------------------------------

 
